Citation Nr: 1724265	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  09-05 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which increased the Veteran's disability rating for PTSD to 50 percent, effective from January 17, 2008, the date of the claim.  Since then, jurisdiction has moved to the RO in Montgomery, Alabama.  

In a December 2008 decision review officer (DRO) decision, the RO increased the Veteran's service-connected PTSD to 70 percent disabling effective from the date of the Veteran's claim as stated above.  When, as here, a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In April 2014, the Board remanded both the Veteran's increased rating claim for PTSD and entitlement to a TDIU claim for additional development and they now return to the Board for final appellate review.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by symptoms resulting in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; however, total occupational and social impairment was not shown.  

2.  The Veteran's service-connected disabilities are not so severe as to preclude him from obtaining and maintaining substantially gainful employment consistent with his level of education and occupational experience.
CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[A]bsent extraordinary circumstances . . . it is appropriate for the Board and the [United States Court of Appeals for Veterans Claims] to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's VA and identified private treatment records with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

During the appeal period, the Veteran was afforded VA mental health examinations in February 2008, August 2010, June 2015, and December 2016.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As noted in the Introduction, the Board previously remanded the claims in April 2014.  In pertinent part, the Board instructed the RO to: (1) send an appropriate notice letter notifying the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU component of the claim on appeal; (2) obtain all VA treatment records pertaining to PTSD from the Birmingham VAMC dated between January 15 and September 22, 2008 and since July 2011; (3) schedule the Veteran for an examination to determine the current nature and severity of his service-connected PTSD, and discuss the level of functional impairment that results from the Veteran's service-connected PTSD while addressing the Veteran's physical and mental capabilities; and (4) readjudicate the claims.

The AOJ provided the Veteran with the required VCAA notice in May 2014; the Veteran returned the attached VA Form 21-8940, as requested, in May 2014.  Further, since the Board remand, the RO uploaded the Veteran's missing VA treatment records.  On both June 2015 and September 2016, the Veteran was afforded two VA mental health evaluations.  The examination reports included all findings requested by the Board or provided an explanation for why such findings were not necessary.  The RO readjudicated the claims in a January 2017 Supplemental Statement of the Case (SSOC).

Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure substantial compliance).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  
See 38 C.F.R. § 3.103 (2016).

II.  Increased Rating for PTSD

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Importantly, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14. 

PTSD is rated under 38 C.F.R. §4.130, Diagnostic Code 9411.  The rating criteria provide that a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. §4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.
A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.126. 

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-19 (Fed. Cir. 2013).

A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.
A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).

A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF of 61 to 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  As the Veteran's claim was pending before this date, the amendment is not applicable. 

Taking into account all relevant evidence, the Board finds that an increased rating in excess of 70 percent for the Veteran's service-connected PTSD is not warranted.  As noted above, in order to warrant an increased evaluation for the entire appellate period, the Veteran would have to be found to have total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The Board finds that these criteria have not been met.

The Veteran has an extensive treatment history at VA facilities for PTSD.  He received a mental health intake in January 2008 complaining of worsening nightmares.  The medical professional noted that the Veteran's PTSD-related symptoms had been exacerbated by stress and relationship difficulties.  He received a GAF score of 50.  See January 2008 VA treatment record.  A month later, the Veteran reported bad nightmares with depression.  In June 2008, the Veteran's treatment provider assessed the Veteran as "stable and improved."  Through 2008, the Veteran reported being "happier, less stressed, [and] more managed/controlled."  See July 2008 VA treatment record.  In the beginning and middle of 2009, the Veteran was improving overall, but had ongoing issues with "avoidance, anger, marital, and interpersonal."  See, e.g., April 2009 VA treatment record.  

In June 2010, the Veteran reported doing very well, with his medication regimen of Prazosin, Effexor, and Ambien.  The Veteran denied any frank and/or sustained mood, anxiety, or PTSD symptoms; his mental health care provider deemed him stable.  A few months later, his mental health care provider noted that the Veteran "seems gradually improving in PTSD symptoms.  He described ongoing issues with avoidance, anger, marital, re-experiencing and interpersonal . . . .  GAF 55."  See October 2010 VA treatment record.  These assessments continued through 2011.  See, e.g., August 2011 VA treatment record.  In June 2012, the Veteran presented to the VA mental health clinic requesting to speak to his mental health professional.  He wanted to relay the following message to his provider: "She started me on some medicine (pointing to Prazosin on a sheet of paper).  I just wanted to let her know that it is working."  See June 2012 VA treatment record. 

In November 2013, the Veteran had been doing "pretty good."  He said that he has reunited with some old friends and that he has made new friends and that he is spending time with them that is enjoyable.  The Veteran said that he continued to have nightmares one to two nights per week, but he has not been having as many intrusive thoughts during the day.  See November 2013 VA treatment record.  He said that his relationships with his wife and children were good, but his relationships with some extended family members, especially on his wife's side, remained strained.  He further said that he had been sleeping well and that his mood had been good, "which was evidenced by much appropriate smiling and laughter in the session."  Id.  

In May 2016, the Veteran presented as mainly calm, but anxious at times due to concerns of medications and his daughter's impending divorce.  The Veteran stated that Venlafaxine and Prazosin had been effective.  The Veteran said a month prior, he took a friend's advice not to take VA medications and went "cold turkey" and felt like he was having hallucinations and was crying.  See May 2016 VA treatment record.  Then he started the medications again, and feels that his medications really help to make his life "bearable." 
Throughout the appeal period, the Veteran was also afforded VA examinations in February 2008, August 2010, June 2015, and December 2016.  

At the February 2008 examination, the Veteran revealed he was married to his wife for 40 years.  He had violent nightmares and had actually struck his wife in his sleep.  Per the mental health examiner, the Veteran's current psychosocial functional status was considered impaired.  Id.  He expects too much from people and has gotten into a few verbal altercations, though he exhibited no physical violence or assaultiveness.  He also did not experience delusions, sleep impairment, or hallucinations.  He did experience sleep problems with daily nightmares, 2 hours of restless sleep, and panic attacks "every other day" that was usually associated with crowded areas or sudden noises ranging from moderate to severe.  The Veteran also relayed that he likes to go outside and became emotionally reactive during parts of the interview.  He reported a significant distrust of the VA and is weary of the ability to help him with his symptoms.

The Veteran's recent memory was mildly impaired because he complained of problems with concentration and forgetfulness; specifically, he could not "remember names a lot . . . sometimes I can't remember the names of my grandkids."  Id. As to his symptoms, the Veteran reported an increase in PTSD symptomatology within the past 6 years.  He had become socially withdrawn and avoidant.  Id.  He reported to the examiner that his family situation is deteriorating as he has increased irritability, sleep impairment, and emotional detachment.  With regards to work, the Veteran was working for a company that hires Vietnam veterans and worked with his problems.  He stated that he has had increasing troubles on the job with irritability, confrontations with co-workers, and absenteeism.

Nevertheless, the medical examiner did not find total occupational and social impairment.   He had deficiencies in the following areas: thinking (negativistic, distrust, anxiety), family (reported marital problems on the account of his nightmares, social isolation, irritability), work (increased trouble on the job with irritability, confrontations with co-workers, decreased concentration, moodiness, panic attacks, and absenteeism), and mood (anxiety and irritability).
At the August 2010 examination, the Veteran was noted as taking Venlafaxine, Prazosin, and Zolpidem.  The mental examiner found that "therapy is working," and that the Veteran had moderate impairment in psychosocial functioning from PTSD symptoms.  Symptoms had been present since the February examination.  However, the Veteran reported that symptoms had improved in severity.  See August 2010 VA examination.  At the time of the examination, nightmares were frequent and avoidant and hyperarousal symptoms were persistent and moderate in intensity.

Nevertheless, the examiner did not find the following symptoms: gross impairment in thought processes or communication (the Veteran's thought process was logical, coherent, and goal oriented), evidence of psychotic process or symptoms, grossly inappropriate behavior, (as the Veteran exhibited appropriate interaction with examiner and cooperative/attentive), suicidal and homicidal ideation or intent (as treatment records show no danger to himself or others), intermittent ability to perform activities of daily living (as the Veteran's ability to perform all activities of daily living was intact), or evidence of disorientation to time and place.  However, the Veteran reported an instance of forgetting a grandchild's name.  Nevertheless, in the examination his memory was grossly intact and he remembered his own name and occupation.  According to the examiner, the Veteran suffered from the following symptoms: depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, such as forgetting names, directions, or recent events, and difficulty in establishing and maintaining effective work and social relationships.

At the June 2015 examination, the examiner stated that he was not in a position to comment on the Veteran's physical functioning.  However, he noted that the Veteran did not report symptoms of PTSD that significantly impede his performance of basic self-care skills or more complex activities of daily living (ADL).  The examiner noted that the Veteran reported improvement since his last VA examination and since starting his current medication regimen.   

Finally, at his December 2016 examination, the Veteran reinforced his symptoms.  Specifically he was suffering from the following symptoms: anxiety, suspiciousness, chronic sleep impairment, mild memory loss, such as forgetting names, directions, or recent events, difficulty in establishing and maintaining effective work and social relationships, and disturbances of motivation and mood.  He still suffered from nightmares about once or twice a week, but his relationship with his wife of 50 years improved along with his relationships with his children and friends.  

The Veteran also worked as a steel laborer for 16 years before retiring between 2012 and 2013 mainly because of knee surgery.  See December 2016 VA examination.    

The Veteran has shown a consistent pattern of symptoms since his initial examination in January 2008.  However, they do not warrant total occupational and social impairment.  As discussed above, the Veteran does not have gross impairment in thought processes or communication evidenced by his relationship with his wife and unremarkable notations regarding his thought processes throughout the claims file.  The claims file also does not include evidence of persistent delusions or hallucinations.  Though the Veteran may have engaged in verbal conflict with others, these incidents do not arise to grossly inappropriate behavior.  Further, the record does not show evidence of the Veteran being a persistent danger of hurting himself or others.  As discussed above, VA examiners have found the Veteran capable of performing ADLs without impairment.  Though the Veteran may have forgotten directions a few times throughout the appeal period, no VA examiner has deemed him disoriented as to time or place.  Further, though the Veteran may have forgotten his grandkids' names a few times throughout the appeal period, he still remembered his own name and occupation.  As such, the Board finds that ultimately, the Veteran's overall disability picture more nearly approximates the criteria for a 70 percent rating.  

While the Veteran does exhibit some symptoms contemplated in total occupational and social impairment, the symptomatology is not of sufficient severity, frequency, and duration to result in a higher rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (holding that a Veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.").  At worst, his symptoms appear consistent with no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking, or mood.  The criteria for a finding of a 100 percent evaluation, the next higher evaluation, are not met.

As such, the Board finds that the preponderance of the evidence of record is against a grant of an increased rating for PTSD.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

III.  TDIU

The Veteran has claimed that he is unable to work due to his service-connected PTSD.  After a review of the evidence of record, the Board finds that entitlement to TDIU is not warranted. 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a). 

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16 (a).

In April 2014, as part and parcel of the Veteran's January 2008 increased rating PTSD claim, the Board remanded the case for TDIU development.  In May 2014, the Veteran filed VA Form 21-8940.  The Veteran stated he became too disabled to work on October 2012 and last worked full time in October 2012 for U.S. Steel.  See May 2014 VA Form 21-8940.  Around 2 years later, the Veteran filed another VA Form 21-8940.  On that form, the Veteran alleged he became too disabled to work on February 10, 2011 and worked 60 hours a week as a clerk for U.S. Steel.  See June 2016 VA Form 21-8940.  Also, the Veteran stated he finished high school and did not have any other education or training before he came too disabled to work.  In the remarks section, the Veteran states that at his last job, "[they] found out what I did in Army and rode me down 60 hours ever[y] week [sic] made my knee go out a leg [sic]."  Id. 

The Veteran has met the threshold requirement for entitlement to a TDIU on a schedular basis.  Since January 17, 2008, the Veteran has been rated as at least 60 percent disabled for his PTSD.  Since that date, the Veteran has been service-connected and rated for the following disabilities: diabetes mellitus, type II, now with erectile dysfunction and peripheral neuropathy of the lower extremities, rated at 20 percent disabling from April 30, 2001; tinnitus, rated at 10 percent disabling from April 30, 2001; left leg scar (also claimed as bilateral leg skin and previously rated as scars, left leg), rated at 0 percent disabling from January 25, 1969 to February 29, 2016 and 10 percent disabling from February 29, 2016; bilateral hearing loss,  rated at 0 percent disabling from January 25, 1969 to February 21, 2017 and 10 percent disabling from February 21, 2017; and left temporal scar, rated at 0 percent disabling from January 25, 1969.  These disabilities combined from January 17, 2008 rated at 80 percent disabling.  

See 38 C.F.R. § 4.16(a) (2016).  Importantly, the Veteran is not currently service-connected for arthritis, refractive error, hypertension, and right leg skin.  

For his TDIU claim, the Veteran's last employer before retirement filed two VA Forms 21-4192.  In July 2015, the Veteran's last employer stated the Veteran worked as a utility technician full-time (8 hours a day, 40 hours a week) from January 1998 to March 2013.  See July 2015 VA From 21-4192.  The Veteran retired and last worked on October 30, 2012.  In September 2016, the Veteran's last employer stated the Veteran worked as a utility technician full-time (8 hours a day, 40 hours a week) from January 1998 to March 2013.  See September 2016 VA From 21-4192.  The form further stated that the Veteran lost 4.5 months of work during the last 12 months preceding his last date of employment (due to disability).  The Veteran is also receiving a pension payment of $1,132.00 a month for life.  Id.  

Throughout the appeal period, the Veteran was also afforded VA examinations in February 2008, August 2010, June 2015, and December 2016 to assess the occupational impairment of his service-connected PTSD. 

In his February 2008 examination, the Veteran relayed that he worked at a steel mill full-time and lost 3 weeks from work because he was exhausted.  At work, he experienced the following problems: decreased concentration, difficulty following instructions, inappropriate behavior, increased absenteeism, memory loss, poor social interaction, problem relating to co-workers, and confrontations. 

In his August 2010 examination, the VA examiner stated that the Veteran's hyperarousal symptoms and memory problems compromised his occupational functioning to a moderate or moderately severe degree as his absences created problems for him at work and would likely continue.  However, the examiner opined that it is most likely that the Veteran would function best in an occupational setting that allowed for solitary work and little interaction with others.  The Veteran also stated that he lost 12 weeks from work. As such, the examiner noted the following occupational problems: sleep disturbance, decreased concentration, difficulty following instructions, increased absenteeism, and poor social interaction.  See August 2010 examination.  Further, the Veteran had "difficulty mastering technical material" and though people were "out to get him" at work.  The Veteran also stated that his superiors got on him about absences and was then required to bring in a doctor's excuse.  Id.  The Veteran also suffered from memory problems and allegedly had been working 7 days a week for 12 hours a day 6 months before his examination.  

In his June 2015 examination, the Veteran stated that he had retired from U.S. Steel.  He stated that although he enjoyed working for his first boss, he had a problem with his younger supervisors.   Per the Veteran, "my younger supervisors did not respect Veterans.  They were afraid of me.  They would be calling me into the office once a month and asking me about the latest killing.  They were afraid I was going to trip out on them and kill somebody.  They kept throwing Columbine in my face.  They made it hard on me."  See June 2015 VA examination.  The Veteran also stated that he was being worked 12 hours a day for 6 days and that his knees were "killing" him.  The Veteran stated that he retired because he "had a total knee replacement.  [He] did good.  [He] just didn't want to go back to that.  Any time there was a mass shooting [he] would be called in there."  Further, he denied excessive absences but was slow to learn technical manuals and would forget tasks that needed to be done.  Id.  

In his December 2016 examination, the Veteran gave a more comprehensive work history.  He worked as a produce manager for 12 years then stopped the job because "they kept harassing [him].  They knew [he] was in Vietnam.  They knew [he] kept to [himself]."  After this, he went to Brunos as a produce manager for another 14 years.  He said he stopped working there because he was harassed when his co-workers discovered he went to Vietnam.  See December 2016 VA examination.  He then went to U.S. Steel for 16 years as a laborer.  The Veteran said the first 14 years of the job were "great."  However, he said that the company then hired the Veteran's nephew who reportedly told them what he did in Vietnam.  Per the Veteran, his co-workers were then afraid of what he was capable of doing because he was a Veteran.  He reiterated that he was working 72-90 hour weeks until his knee went out.  Id.  After the Veteran had knee surgery, he did not return to work as he had enough years to retire.  Hence, the medical examiner opined that due to the Veteran's mental health symptoms, efficiency and productivity may be intermittently impaired.  Further, interpersonal functioning on the job may have been intermittently impaired due to irritability or tendency to isolate.

While the Veteran's symptoms solely related to service-connected disabilities may have intermittently impaired his work capabilities, the Board finds that the Veteran retired because of his non-service connected knee disability.  Further, in February 2008, the Veteran stated that he enjoyed working alone or with another person at his job.  See February 2008 VA treatment record.  The Veteran does not have cognitive difficulties and his memory is not impaired to the point he cannot obtain substantially gainful employment.  Although the Veteran did describe some personal conflicts at work due to his PTSD symptomatology, the Board finds that there is no evidence that he is incapable of maintaining a job with more limited social interaction.  Moreover, the Veteran has indicated that he wants to become an advocate "when he receives his 100 percent disability," which also tends to show his willingness to maintain a position requiring some social interaction.  Id. 

In closing, the Board does not doubt that the Veteran's service-connected PTSD has some impact on his employability.  However, the 70 percent schedular evaluation currently in effect recognizes impaired impulse control, difficulty adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships.  For the reasons and bases set forth above, the preponderance of the evidence is against finding his service-connected PTSD is of such severity so as to preclude his participation in any form of substantially gainful employment.  For all of these reasons, the Board finds that a TDIU is not warranted.  The preponderance of the evidence is against the claim and there is no doubt to be resolved. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).



ORDER

An increased rating in excess of 70 percent for PTSD is denied. 

Entitlement to a TDIU is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


